Brotles, C. J.
1. Where a ground of a motion for a new trial is predicated upon alleged newly discovered evidence, the failure of the movant to obtain that evidence before the trial does» not furnish ground for a new trial, where the affidavits of the movant and his counsel merely recite “in general terms that they, did not know of such evidence before the trial of the ease, and could not, by the exercise of ordinary diligence, have discovered it, without any reason being- shown why it could not have been discovered.” Roy v. State, 140 Ga. 223 (2) (78 S. E. 846); Taylor v. State, 132 Ga. 235 (3), 237 (63 S. E. 1116). Under the above-stated ruling and the facts of the instant case the court did not err in overruling the grounds of the amendment to the motion for a new trial.
2. The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.